On Motion for Rehearing.
Our reason for not discussing the evidence in detail in this case was that, since the case was tried on an erroneous theory as to the prima facie effect of the mere showing of the injury from a cinder from appellant's engine, we would not feel authorized in reversing and rendering the case, unless it should reasonably appear that under a proper view of the law the plaintiff could not establish any liability. The evidence does tend to show either that the engine was not properly equipped or was improperly handled, and while it does also show that no degree of care in either respect might prevent entirely the escape of cinders of the size that entered plaintiff's eye, the evidence suggests that such facts might have an effect on the quantity of such cinders that might escape, or the distance to which they might be thrown, thus increasing the danger to one in plaintiff's position with reference to the engine. Such evidence might be sufficient to warrant a finding that, but for the negligence, the injury would not have resulted.
Both appellant's and appellee's motions for rehearing are overruled.
HUFF, C.J., not sitting.